Although the result reached by the majority is one I may well have reached if I were the trial court judge,1 I, nevertheless, respectfully dissent. Given the deferential standard of review this court must apply, I believe there is sufficient competent, credible evidence in the record to support the trial court's decision.2
I would affirm the trial court's judgment.
                                     ------------------------ JUDGE WILLIAM B. HOFFMAN
1 I share the majority's view ". . . appellant has not had a full opportunity since turning 18 to include Kevon in her life." (Maj. Op. at 4).
2 The majority makes no mention of any of the evidence presented at the hearing relative to appellant's alleged inappropriate housing, her employment history, her failure to attend Goodwill parenting classes, or her sporadic visitation with Kevon.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas, Juvenile Division, of Stark County, Ohio, is reversed, and the cause is remanded to that court for further proceedings in accord with law and consistent with this opinion.
--------------------
--------------------
                                        -------------------- JUDGES